      Case 4:20-cv-00028-MW-CAS Document 1 Filed 01/15/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

THOMAS LEDUC,

      Plaintiff,

v.                                       Case No.: 4:20-cv-00028

TALCON GROUP, LLC,

     Defendant.
________________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Thomas LeDuc, sues Defendant, Talcon Group, LLC (“Talcon”),

and alleges:

                            NATURE OF THE ACTION

      1.       This is an action for unpaid overtime compensation, compensatory

damages, liquidated damages and attorneys’ fees and costs under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

                          PARTIES AND JURISDICTION

      2.       Plaintiff is an individual who was employed by Talcon in Leon

County, Florida.

      3.       Talcon is a Florida for-profit limited liability company doing business

in Leon County, Florida, and is subject to the jurisdiction of this Court.

      4.       The Court has jurisdiction of this matter under 28 U.S.C. § 1331.
      Case 4:20-cv-00028-MW-CAS Document 1 Filed 01/15/20 Page 2 of 6




      5.     Venue is proper in this Court under 28 U.S.C. § 1391, because a

substantial part of the events and omissions giving rise to Plaintiff’s claims

occurred in Leon County, Florida.

                           ALLEGATIONS OF FACT

      6.     Talcon is engaged in the business of providing construction services

for underground utilities and stormwater projects.

      7.     Plaintiff was employed by Talcon, primarily in Leon County, Florida,

in connection with Talcon’s contracts with the City of Tallahassee, from 2009 to

August 7, 2019 when Talcon fired him.

      8.     Talcon is an employer of Plaintiff within the meaning of the FLSA

and, at all times material to this case, was an enterprise engaged in commerce or in

the production of goods for commerce in that it has employees engaged in

commerce or in the production of goods for commerce and has employees

handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce throughout the nation, and it has an annual

gross sales volume of sales made or business done that exceeds $500,000.

      9.     At all time during his employment, Plaintiff was an employee of

Talcon within the meaning of the FLSA and, while so employed, was engaged in

commerce or in the production of goods for commerce in that he, among other




                                          2
         Case 4:20-cv-00028-MW-CAS Document 1 Filed 01/15/20 Page 3 of 6




things, regularly and recurrently engaged in interstate travel and communication in

the performance of his duties and responsibilities as an employee of Talcon.

         10.   Up to the time he was fired, Plaintiff regularly worked in excess of 40

hours in a workweek while employed by Talcon and was not paid at the overtime

rate of one and one-half his regular rate of pay for such hours.

         11.   Six days before Talcon fired Plaintiff, Plaintiff complained to

Talcon’s office manager, Belinda Hurst, that Talcon had not being paying him

overtime to which he was entitled under the law. The office manager told him that

Talcon’s owner would not be happy with his complaint. Six days later he was

fired.

                                   COUNT I
                      Unpaid Overtime under 29 U.S.C. § 207

         12.   Plaintiff restates and incorporates herein the allegations in paragraphs

numbered 1-11 above.

         13.   Section 207(a)(1) of the FLSA prohibits an employer from employing

its employees for a workweek longer than 40 hours, unless such employee receives

compensation for all hours he or she is employed in excess of 40 hours at a rate not

less than one and one-half times the regular rate of pay.

         14.   Talcon has regularly employed Plaintiff in excess of 40 hours in a

workweek, did not paid him at a rate of one and one-half times his regular rate of

pay for all the hours worked in excess of 40 hours in a workweek, and thus has

                                            3
      Case 4:20-cv-00028-MW-CAS Document 1 Filed 01/15/20 Page 4 of 6




violated § 207 of the FLSA.

      15.    As a consequence of Talcon’s violation of the FLSA, Plaintiff is

entitled to one and one-half times his regular rate of pay for all hours he worked in

excess of 40 hours for each week he was employed by Talcon.

      16.    Plaintiff is also entitled to recover liquidated damages in an equal

amount to the overtime he was not paid.

      17.    The actions of Talcon complained of herein were willful within the

meaning of 29 U.S.C. § 216(b).

      18.    Plaintiff has had to retain counsel to enforce his rights under the

FLSA and is entitled to recover his attorneys’ fees and costs connected with this

action.

                                   COUNT II
                        Retaliation under 29 U.S.C. § 215

      19.    Plaintiff restates and incorporates herein the allegations in paragraphs

numbered 1-11 above.

      20.    Section 215(a)(3) prohibits an employer from retaliating or otherwise

discriminating against and employee because the employee has complained about

its violation of his rights under the FLSA.

      21.    Plaintiff complained to Talcon that his right to be paid overtime were

being violated.

      22.    Talcon fired Plaintiff because of his complaint.

                                          4
      Case 4:20-cv-00028-MW-CAS Document 1 Filed 01/15/20 Page 5 of 6




      23.   As a consequence of Talcon’s violation of the FLSA, Plaintiff is

entitled to compensatory damages, including lost wages and damages for

emotional distress and mental anguish, as well as liquidated damages in an equal

amount.

      24.   The actions of Talcon complained of herein were willful within the

meaning of 29 U.S.C. § 216(b).

      25.   Plaintiff has had to retain counsel to enforce his rights under the

FLSA and is entitled to recover his attorney’s fees and costs connected with this

action.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that this Court:

      A.    Enter a judgment awarding Plaintiff unpaid overtime compensation

            and an additional equal amount as liquidated damages;

      B.    Enter a judgment awarding Plaintiff compensatory damages and an

            equal amount as liquidated damages;

      C.    Enter judgment awarding Plaintiff his reasonable attorneys’ fees and

            costs; and

      D.    Grant such other relief which this Court deems just and proper.

                         DEMAND FOR JURY TRIAL

            Plaintiff demands a jury trial of all claims so triable.



                                          5
      Case 4:20-cv-00028-MW-CAS Document 1 Filed 01/15/20 Page 6 of 6




Dated: January 15, 2020.

                                        /s/John C. Davis
                                        JOHN C. DAVIS
                                        Florida. Bar No. 827770
                                        Law Office of John C. Davis
                                        623 Beard Street
                                        Tallahassee, FL 32303
                                        (850) 222-4770
                                        (850) 222-3119 (fax)
                                        john@johndavislaw.net

                                        and

                                        RYAN B. HOBBS
                                        Florida Bar No. 0044179
                                        Brooks LeBoeuf Foster Gwartney
                                           Leace & Hobbs, P.A.
                                        909 East Park Avenue
                                        Tallahassee, FL 32301
                                        (850) 222-2000
                                        (850) 222-9757 (fax)
                                        rhobbs@tallahasseeattorneys.com
                                        jeanetta@tallahasseeattorneys.com

                                        Attorneys for Plaintiff




                                    6
